United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-3203MN
                                 _____________

Lawrence Norman Main,                *
                                     *
                Appellant,           * Appeal from the United States
                                     * District Court for the District
     v.                              * of Minnesota.
                                     *
Donald Romine, Warden; United States *    [UNPUBLISHED]
of America,                          *
                                     *
                Appellees.           *
                             _____________

                          Submitted: January 28, 1999
                              Filed: February 4, 1999
                               _____________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

      Lawrence Norman Main, a federal inmate, appeals the district court's dismissal
of Main's 28 U.S.C. § 2241 habeas petition. Having considered the record and Main's
arguments, we conclude the district court's decision is clearly correct. We thus
affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.